 


114 HRES 152 EH: Providing for consideration of the resolution (H. Res. 132) providing for the expenses of certain committees of the House of Representatives in the One Hundred Fourteenth Congress, and providing for consideration of the joint resolution (S.J. Res. 8) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the National Labor Relations Board relating to representation case procedures.
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 152 
In the House of Representatives, U. S.,

March 19, 2015
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 132) providing for the expenses of certain committees of the House of Representatives in the One Hundred Fourteenth Congress, and providing for consideration of the joint resolution (S.J. Res. 8) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the National Labor Relations Board relating to representation case procedures. 
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 132) providing for the expenses of certain committees of the House of Representatives in the One Hundred Fourteenth Congress. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution, as amended, to adoption without intervening motion or demand for division of the question except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on House Administration; and (2) one motion to recommit which may not contain instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (S.J. Res. 8) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the National Labor Relations Board relating to representation case procedures. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to commit. 
 
Karen L. Haas,Clerk.
